Citation Nr: 0834756	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased rating in excess of 50 percent for 
service-connected major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which increased the veteran's service-
connected major depressive disorder to 50 percent disabling.


FINDING OF FACT

The competent medical and other evidence of record indicates 
that the veteran's major depressive disorder is currently 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
continued sleep disturbances, suicidal ideation, anxiety, 
flashbacks, irritability, impaired impulse control, and 
social isolation.


CONCLUSION OF LAW

Entitlement to a disability rating of 70 percent, and no 
more, for service-connected major depressive disorder are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes in evidence a development letter dated in January 2004, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim of an increased rating for the issue 
on appeal.  Although the only issued identified on the title 
page of the letter was a claim for total disability rating 
based on individual unemployability (TDIU), the record 
reflects that this was the only claim filed by the veteran, 
and that RO had inferred a claim for a higher rating from his 
formal TDIU application.  For this reason, the January 2004 
letter advised the veteran that, in order to establish 
entitlement to an increased evaluation, he must show that his 
disability had worsened.  The veteran was also advised of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claim.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  While 
notification of the specific rating criteria was provided in 
the statement of the case (SOC), and not a specific 
preadjudicative notice letter, no useful purpose would be 
served in remanding this matter for yet more development.  In 
this regard, the Board notes that the veteran and his 
representative have demonstrated actual knowledge of the 
rating criteria throughout the pendency of this appeal.  See 
October 2005 Substantive Appeal and September 2008 Appellant 
brief.  As to the remaining elements, the Board notes that 
the veteran was questioned about his employment and daily 
life during the course of his June 2004 VA examination.  The 
veteran provided statements in which he detailed the impact 
of his disability on his daily life.  The veteran has also 
provided competent lay statements describing symptoms 
associated with his service-connected disability.  For these 
reasons, the Board finds that a reasonable person would be 
able to discern the type of information need to substantiate 
his claim, and that any failure to provide him with adequate 
notice is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service and VA medical records are in the file.  
The veteran has at no time referenced outstanding, available 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted. 
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007). 

The veteran was provided a medical examination in June 2004.  
The Board finds this examination report to be thorough and 
consistent with contemporaneous VA records.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. § 
3.327(a) (2007).  The Board acknowledges the representative's 
argument that the veteran is entitled to a new VA 
examination, and the fact that the representative was 
pointing to a VA Form 9 received in October 2005 in which the 
veteran argued that the VA examination was over one year 
prior, and that he had continued to receive VA treatment.  In 
that statement, the veteran argued that he met the criteria 
for a 70 percent rating.

The Board points out that the duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
See VAOPGCPREC 11-95.  Furthermore, as to the veteran's 
apparent assertion that his disability had worsened since the 
VA examination, the Board notes that VA outpatient treatment 
records dated throughout 2005 are also of record, and these 
records appear very consistent with the results of the 
October 2004 VA examination.  In fact, as will be discussed 
in greater detail, the Board agrees with the veteran and his 
representative that the severity of his service-connected 
disability more closely approximates the criteria for a 70 
percent rating.  This is consistent with both the results of 
the October 2004 VA examination and subsequent treatment 
records dated in 2005.  Significantly, however, neither the 
veteran or his representative have specifically asserted any 
worsening since 2005, or that his disability is currently 
manifested by total social and occupational impairment.  For 
these reasons, the Board finds that the examination in this 
case, in addition to the treatment records and the veteran's 
own lay statements, provide an adequate record upon which to 
base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision.

Relevant Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Major depressive disorder is evaluated pursuant to the 
General Rating Formula for Mental Disorders.  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007). 

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994)).  A GAF of 21-30 indicates that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  A GAF 
of 41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Analysis

This appeal arose from a claim filed in January 2004.  The 
veteran essentially contends that a 70 percent evaluation for 
major depressive disorder more adequately reflects the 
severity of his disability.  See October 2005 Substantive 
Appeal.  As will be discussed in greater detail below, the 
Board agrees.

In this regard, the Board found the most probative evidence 
to be the report of a June 2004 VA examination, in which he 
reported depression, suicidal ideation, and impaired impulse 
control.  He specifically denied homicidal ideation, but 
acknowledged both violent and aggressive behavior.  During 
the clinical interview, the examiner found that veteran was 
cooperative, but was very sad and depressed.  He reported 
still having a few friends, but also indicated that he did 
not feel that he could communicate with his family.  It was 
noted that he had a past hospitalization after reporting that 
he was thinking about suicide, and he indicated that he had 
experienced homicidal thoughts in the recent past.  His 
affected was somewhat constricted or flat and he was oriented 
in three spheres.  He was also noted to have delayed 
responses, but was found to be coherent.  He spoke in a low 
tone and in a slow pace.  He acknowledged some auditory 
hallucinations, but denied visual ones.  Both judgment and 
insight were noted as fair.  The examiner further noted that 
the veteran may have brief psychotic episodes, though not 
conclusively shown.  He was found to be tense, nervous, and 
fearful with difficulty concentrating and attending.  The 
examiner determined that the veteran exhibited social 
withdrawal, loss of functioning, poor impulse control, and 
suicidal ideation.

VA outpatient reports dated from October 2004 to October 2005 
indicate that the veteran reported depression, anxiety, and 
nightmares had worsened.  He also indicated periodic social 
withdrawal and was found to be alert, oriented, angry, and 
irritable.  He also continued to suffer from anxiety and 
frustration.  He exhibited impaired impulse control and 
periodic suicidal ideation, but denied homicidal ideation.  
No sign of active psychosis was noted.  Though his mood 
remained guarded and his affect flat, he maintained good eye 
contact.  No disorganization in thought or behavior was 
observed.  It was also noted that the veteran presented well-
groomed and appropriately dressed.  

Throughout the record, the veteran has reported significant 
major depressive disorder symptoms, although objective 
findings on examination and treatment do not demonstrate a 
consistent level of severity.  For example, both suicidal 
ideation and social isolation have been described as periodic 
in nature.  Notwithstanding, the evidence does consistently 
show that the veteran suffers from continued sleep 
disturbances, near continuous depression, suicidal ideation, 
anxiety, flashbacks, irritability with occasional violent 
outbursts, impaired impulse control, and social isolation.  
Other than participation in a treatment group, and a few 
remaining friends, it appears that the veteran is largely 
unable to establish and maintain effective relationships.  

The Board is cognizant that he does not experience all of the 
symptoms and manifestations listed under the criteria for a 
70 percent rating.  However, those symptoms he does 
experience, such as suicidal ideation, and irritability with 
violent outbursts, have been shown to result deficiencies in 
most areas, including family relations and mood, as 
contemplated by the criteria for a 70 percent rating.  
Furthermore the Board also points out that the GAF score of 
49 that was assigned in June 2004 is indicative of serious 
symptoms, or serious impairment in social and occupational 
functioning.  Therefore, considering all evidence of record, 
the Board finds that the disability related to the veteran's 
major depressive disorder more nearly approximates the 
criteria for a 70 percent evaluation.  See 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).  

Evidence of record does not indicate that the veteran meets 
the criteria for a 100 percent disability rating.  
Specifically, the Board notes that there is no evidence of 
gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  While he also experiences social isolation, 
this has been described as periodic in nature, and he has 
reported still having a few remaining friends.

In reaching this decision, the Board has considered that the 
veteran is currently unemployed, and that, prior to his 
retirement, he was involved in a physical altercation with a 
supervisor.  However, he also reported having worked in 
maintenance at the same job for 17 years prior to his 
retirement, and, although the VA examiner found that the 
veteran was currently unemployable, the examiner also 
specifically found that this was due to a combination of both 
emotional and physical disability, as opposed to just his 
service-connected psychiatric disorder.  For these reasons, 
the Board finds that the veteran's disability has not been 
shown to result in total occupational and social impairment 
so as to warrant a 100 percent rating.

The Board has also considered the issue of whether the 
veteran's service-connected major depressive disorder, 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  However, no evidence has been 
presented showing symptoms or other factors not already 
contemplated by the rating criteria so as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board acknowledges that the 
veteran has been hospitalized for his service-connected 
disability in the past, but the evidence does not show 
frequent or recent hospitalizations.  As noted, while he did 
experienced significant difficulties at work, as shown by the 
physical altercation that occurred, the evidence also shows 
that he worked at the same job for 17 years until his 
retirement.  As noted, a VA examiner did find him 
unemployable, but determined that this was due to impairment 
resulting from both physical and emotional disabilities 
combined.  The Board notes that a 70 percent evaluation 
already contemplates severe impairment in earning capacity, 
and his symptoms appear to be precisely those contemplated by 
a 70 percent rating and no more.  As the Board finds no 
evidence of symptoms or factors not already contemplated by 
the rating criteria, the Board concludes that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The Board further finds that assignment of staged ratings 
also is not for application.  Hart v. Mansfield, supra.  In 
essence, the Board concludes that the criteria for  70 
percent rating, but no more, have been met for the entire 
period under consideration in this appeal.  To this extent, 
the benefit sought is granted.




ORDER

Entitlement to increased disability rating of 70 percent, and 
no more, for major depressive disorder is granted, subject to 
the laws and regulations governing the award of disability 
benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


